The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 12, 2015

                                   No. 04-14-00060-CR

                                    John DONOHUE,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3514
                      Honorable Raymond Angelini, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court